UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 09-1573


KAREN COX, Widow of George B. Cox, IV,

                  Petitioner,

             v.

POND CREEK MINING COMPANY;          DIRECTOR,    OFFICE   OF   WORKERS’
COMPENSATION PROGRAMS,

                  Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(05-6241-BLA; 08-0321-BLA)


Submitted:    September 22, 2009               Decided:   November 6, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Karen Cox, Petitioner Pro Se.      Waseem Karim, JACKSON KELLY,
PLLC, Lexington, Kentucky, William Steele Mattingly, JACKSON
KELLY, PLLC, Morgantown, West Virginia; Steven D. Breeskin,
Jeffrey Steven Goldberg, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Karen      S.    Cox    (Cox),       seeks   to   appeal   the   Benefits

Review Board’s (Board) decision affirming the Administrative Law

Judge’s decision denying survivor’s black lung benefits, and the

Board’s subsequent decision denying reconsideration.                         We dismiss

the appeal for lack of jurisdiction.

               In a black lung benefits case, a party seeking review

of a decision and order issued by the Board must file a petition

for review in the court of appeals “for the circuit in which the

injury occurred,” within sixty days after the order is issued.

33 U.S.C. § 921(c) (2006).                     The sixty-day period for seeking

review    is    jurisdictional,          and    a    petition    for   review   must    be

filed with the clerk of this court to stop the running of this

period.    Adkins v. Dir., Office of Workers’ Comp. Programs, 889

F.2d 1360, 1363 (4th Cir. 1989).                     “[T]he sixty day filing period

begins to run with the filing of a Board opinion with the Clerk

of the Board.”            Mining Energy, Inc. v. Dir., Office of Workers’

Comp. Programs, 391 F.3d 571, 575-76 (4th Cir. 2004).

               In    this      case,   the     Board’s      decision   was   issued    and

served on the parties on December 16, 2008.                       Cox filed a request

for reconsideration with the Board on January 22, 2009.                               This

request was not timely filed, however, and did not serve to toll

the sixty-day period for filing a petition for review in this

court.         See   20     C.F.R.     § 802.406,        .407    (2009)   (establishing

                                                2
thirty-day period for requesting reconsideration by the Board

and providing that timely reconsideration request tolls period

for filing petition for review).     Absent tolling, the sixty-day

period for filing the petition for review expired on February

17, 2009.    Cox’s petition for review was not filed until May 18,

2009.

            Although Cox’s petition was filed within sixty days of

the Board’s order denying her request for reconsideration, that

order is not reviewable.    Betty B. Coal Co. v. Dir., Office of

Workers’ Comp. Programs, 194 F.3d 491, 495-96 (4th Cir. 1999).

We therefore dismiss the appeal.     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                 PETITION DISMISSED




                                 3